Exhibit 10.6

SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT AND CONSENT AGREEMENT (this
“Agreement”) dated as of February 15, 2018 (the “Effective Date”) is entered
into among VENUS CONCEPT CANADA CORP., an Ontario corporation (“Venus Canada”),
VENUS CONCEPT USA INC., a Delaware corporation (“Venus USA” and together with
Venus Canada, each a “Borrower” and collectively, the “Borrowers”), VENUS
CONCEPT LTD., an Israeli corporation (the “Parent”), the Lenders party hereto
and MADRYN HEALTH PARTNERS, LP, a Delaware limited partnership, as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).

RECITALS

WHEREAS, the Borrowers, the Parent, the Guarantors, the Lenders and the
Administrative Agent have entered into that certain Credit Agreement dated as of
October 11, 2016 (as amended by that certain First Amendment to Credit Agreement
and Investment Documents dated as of May 25, 2017, and as further amended or
modified from time to time, the “Credit Agreement”);

WHEREAS, the Parent, Venus USA and Venus Concept France SAS (“Venus France”)
intend to acquire certain assets (the “NeoGraft Acquisition”) from (as
applicable) NeoGraft Solutions Inc., NeoGrafters Limited, 1904247 Ontario Ltd.,
NeoGraft Holding Corp., NeoGraft Solutions Corp., NeoGrafters US Corp., and
Societe De Promotion Et Diffusion D’Equipement Medical Medicamat, (collectively,
the “Vendor Parties”) pursuant to that certain Master Asset Purchase Agreement,
dated as of January 26, 2018 (the “Purchase Agreement”) by and among the Vendor
Parties, Miriam Merkur and the Parent and related agreements;

WHEREAS, the NeoGraft Acquisition is not permitted under Section 8.02 of the
Credit Agreement;

WHEREAS, the Loan Parties have requested that the Administrative Agent and the
Lenders (i) consent to the consummation of the NeoGraft Acquisition
notwithstanding Section 8.02 of the Credit Agreement, (ii) consent to the
Disposition of certain assets acquired in connection with the NeoGraft
Acquisition by the Parent to Venus France notwithstanding Sections 8.05 and 8.08
of the Credit Agreement and (iii) make certain amendments to the Credit
Agreement, in each case as set forth herein;

WHEREAS, the Administrative Agent and the Lenders party hereto are willing to
(i) consent to the consummation of the NeoGraft Acquisition notwithstanding
Section 8.02 of the Credit Agreement, (ii) consent to the Disposition of certain
assets acquired in connection with the NeoGraft Acquisition by the Parent to
Venus France notwithstanding Sections 8.05 and 8.08 of the Credit Agreement and
(iii) make certain amendments to the Credit Agreement, in each case on the terms
and conditions set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments to Credit Agreement.

(a) Section 8.01 of the Credit Agreement is hereby amended by (i) deleting the
text “and” at the end of clause (q) thereof and renumbering the subsequent
clause as “(r)”; (ii) deleting the text “.” at the end of clause (r) thereof and
replacing it with the text “; and”; and (iii) adding the following as a new
clause (s) thereto:

(s) Liens in favor of JPMorgan Chase Bank, N.A., as escrow agent pursuant to
that certain Escrow Agreement, dated as of February 15, 2018, by and among,
inter alia, NeoGraft Holding Corp., NeoGraft Solutions Corp., NeoGrafters US
Corp., the Parent, and JPMorgan Chase Bank, N.A., on an escrow deposit in an
amount not to exceed $2,800,000 deposited by the Parent with JPMorgan Chase
Bank, N.A. (plus any interest thereon) in connection therewith.

(b) Section 8.03 of the Credit Agreement is hereby amended by (i) deleting the
text “and” at the end of clause (i) thereof; (ii) deleting the text “.” at the
end of clause (j) thereof and replacing it with the text “; and”; and
(iii) adding the following as a new clause (k) thereto:

(k) that certain Earn Out Obligation arising pursuant to that certain Master
Asset Purchase Agreement, dated as of January 26, 2018, by and among Vendor
Parties (as defined therein) and the Parent, in an aggregate amount not to
exceed $2,000,000.

2. Consent.

Subject to the terms and conditions set forth herein, the Administrative Agent
and each Lender party hereto hereby:

(a) Consent to the consummation of the NeoGraft Acquisition by the applicable
Loan Parties, notwithstanding Section 8.02 of the Credit Agreement; provided,
that:

(i) the property acquired in the NeoGraft Acquisition is used or useful in the
same or a related or complementary line of business as the Parent and its
Subsidiaries were engaged in on the Effective Date (or any reasonable extensions
or expansions thereof);

(ii) within ten (10) Business Days of the acquisition by any Loan Party of any
IP Rights in connection with the NeoGraft Acquisition, the Administrative Agent
shall have received executed notices of grant of security interests with respect
to any IP Rights acquired in connection with the NeoGraft Acquisition and
registered in the United States or Canada, including, without limitation, those
certain IP Rights set forth on Schedule A attached hereto;

 

- 2 -



--------------------------------------------------------------------------------

(iii) the NeoGraft Acquisition is not a “hostile” Acquisition and has, to the
extent required, been approved by the board of directors and/or the shareholders
(or equivalent) of each of the Parent, Venus USA and the Vendor Parties;

(iv) the Borrowers have delivered to the Administrative Agent pro forma
financial statements for the Parent and its Subsidiaries after giving effect to
the NeoGraft Acquisition for the twelve month period ending as of the most
recent fiscal quarter end in a form satisfactory to the Administrative Agent;

(v) the NeoGraft Acquisition shall have been consummated solely with cash,
including the cash proceeds of the issuance of Equity Interests in the Parent
pursuant to that certain Series D Preferred Share Purchase Agreement, dated as
of February 15, 2018, in an aggregate amount not to exceed $10,000,000 (subject
to any purchase price adjustments made in accordance with the terms of the
Purchase Agreement; provided, that, any purchase price adjustment based on
estimated net working capital as of the closing of the NeoGraft Acquisition
shall not exceed 5% of the purchase price set forth in the Purchase Agreement);
and

(vi) the Administrative Agent shall have received a certificate from the Loan
Parties certifying that the conditions set forth in the foregoing clauses (i),
(iii), (iv), and (v) have been satisfied.

(b) Consent to the Disposition of certain assets acquired by the Parent under
the Purchase Agreement to Venus France, notwithstanding Sections 8.05 and 8.08
of the Credit Agreement; provided; that, (i) the fair market value, determined
as of the closing of the NeoGraft Acquisition, of all such assets shall not
exceed $700,000 in the aggregate, and (ii) such Disposition shall occur
substantially simultaneously with the consummation of the NeoGraft Acquisition.

The consents set forth in this Section 2 shall not modify or affect the Loan
Parties’ obligations to comply fully with the terms of Sections 8.02, 8.05 and
8.08 of the Credit Agreement in any other respects or any other duty, term,
condition or covenant contained in the Credit Agreement or any other Loan
Document now or in the future. The consents set forth in this Section 2 are
one-time consents and are limited solely to the matters set forth in this
Section 2, and nothing contained herein shall be deemed to constitute a consent
to or waiver of any other rights or remedies the Administrative Agent or any
Lender may have under the Credit Agreement or any other Loan Documents or under
applicable law. The Credit Agreement shall remain in full force and effect
according to its terms.

3. Conditions Precedent.

This Agreement shall be effective upon satisfaction of the following conditions
precedent:

(a) receipt by the Administrative Agent of counterparts of this Agreement duly
executed by the Loan Parties, the Required Lenders and the Administrative Agent;
and

(b) receipt by Moore & Van Allen PLLC, counsel to the Administrative Agent, of
all its fees and expenses unpaid to date and owing pursuant to the terms of the
Investment Documents.

 

- 3 -



--------------------------------------------------------------------------------

  4.

Release.

As a material part of the consideration for Administrative Agent and the Lenders
entering into this Agreement, the Loan Parties agree as follows (the “Release
Provision”):

(a) By their respective signatures below, the Loan Parties hereby agree that the
Administrative Agent, the Lenders, each of their respective Affiliates and each
of the foregoing Persons’ respective officers, managers, members, directors,
advisors, sub-advisors, partners, agents and employees, and their respective
successors and assigns (hereinafter all of the above collectively referred to as
the “Lender Group”), are irrevocably and unconditionally released, discharged
and acquitted from any and all actions, causes of action, claims, demands,
damages and liabilities of whatever kind or nature, in law or in equity, now
known or unknown, suspected or unsuspected to the extent that any of the
foregoing arises from any action or failure to act under or otherwise arising in
connection with the Investment Documents on or prior to the date hereof.

(b) Each Loan Party hereby acknowledges, represents and warrants to the Lender
Group that:

(i) It has read and understands the effect of the Release Provision. Each Loan
Party has had the assistance of independent counsel of its own choice, or has
had the opportunity to retain such independent counsel, in reviewing,
discussing, and considering all the terms of the Release Provision; and if
counsel was retained, counsel for such Loan Party has read and considered the
Release Provision and advised such Loan Party with respect to the same. Before
execution of this Agreement, such Loan Party has had adequate opportunity to
make whatever investigation or inquiry it may deem necessary or desirable in
connection with the subject matter of the Release Provision.

(ii) No Loan Party is acting in reliance on any representation, understanding,
or agreement not expressly set forth herein. Each Loan Party acknowledges that
the Lender Group has not made any representation with respect to the Release
Provision except as expressly set forth herein.

(iii) Each Loan Party has executed this Agreement and the Release Provision
thereof as its free and voluntary act, without any duress, coercion, or undue
influence exerted by or on behalf of any person.

(iv) The Loan Parties are the sole owner of the claims released by the Release
Provision, and no Loan Party has heretofore conveyed or assigned any interest in
any such claims to any other Person.

 

- 4 -



--------------------------------------------------------------------------------

(c) Each Loan Party understands that the Release Provision was a material
consideration in the agreement of the Administrative Agent and the Lenders to
enter into this Agreement. The Release Provision shall be in addition to any
rights, privileges and immunities granted to the Administrative Agent and the
Lenders under the Loan Documents.

5. Miscellaneous.

(a) The Credit Agreement and the obligations of the Loan Parties thereunder and
under the other Investment Documents, except as expressly modified by this
Agreement, are hereby ratified and confirmed and shall remain in full force and
effect according to their terms.

(b) The Loan Parties hereby represent and warrant as follows:

(i) Each Loan Party has taken all necessary action to authorize the execution,
delivery and performance of this Agreement.

(ii) This Agreement has been duly executed and delivered by such Loan Party and
constitutes such Loan Party’s legal, valid and binding obligations, enforceable
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(iii) No consent, approval, exemption, authorization or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by any Loan Party of this Agreement.

(c) Each of the Loan Parties hereby affirms the Liens created and granted in the
Loan Documents in favor of the Administrative Agent, for the benefit of the
Secured Parties, and agrees that this Agreement does not adversely affect or
impair such liens and security interests in any manner.

(d) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by telecopy or electronic mail shall be effective as an original
and shall constitute a representation that an executed original shall be
delivered.

(e) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[remainder of page intentionally left blank]

 

- 5 -



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

BORROWERS

 

VENUS CONCEPT CANADA CORP., an Ontario corporation /s/ Domenic Serafino Name:
Domenic Serafino Title: President VENUS CONCEPT USA INC a Delaware corporation
/s/ Domenic Serafino Name: Domenic Serafino Title: President

PARENT:

 

VENUS CONCEPT LTD., an Israeli corporation /s/ Domenic Serafino Name: Domenic
Serafino Title: Chief Executive Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

MADRYN HEALTH PARTNERS. LP,

a Delaware limited partnership

By: MADRYN HEALTH ADVISORS, LP its General Partner

By: MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

By:    /s/ Peter Faroni

Name:   Peter Faroni Title:   Member

 

- 7 -



--------------------------------------------------------------------------------

LENDERS:

 

MADRYN HEALTH PARTNERS, LP.

a Delaware limited partnership

By: MADRYN HEALTH ADVISORS, LP its General Partner

By: MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

By:    /s/ Peter Faroni

Name:   Peter Faroni Title:   Member

 

MADRYN HEALTH PARTNERS
(CAYMAN MASTER) LP By: MADRYN HEALTH ADVISORS, LP its General Partner

By: MADRYN HEALTH ADVISORS GP, LLC,

its General Partner

By:    /s/ Peter Faroni

Name:   Peter Faroni Title:   Member

 

- 8 -